PER CURIAM.
Appellant The Town of Hilliard challenges the trial court’s refusal to enter an injunction against appellee Nyren. The injunction sought by appellant would have granted appellant the right to enter onto appellee’s property to remove or cut certain trees that are allegedly a hazard to an airport owned by the Town of Hilliard. Appellant has produced no transcript of the proceedings because no court reporter was present at the trial. Appellant requests us to review this matter simply on the exhibits contained in the record. We decline to do this because the trial court’s denial of the injunction appears to have turned on the court’s view of certain factual matters as argued by appellee. We affirm under the well-known principle of Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1979).
AFFIRMED.
KAHN, BENTON, and VAN NORTWICK, JJ., CONCUR.